Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,323,742 B2; US 11,343,534 B2; US 11,159,821 B2; and Application no. 17/039,939 & 17/039,862 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 & 4 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a video processing method, encoder, and non-transitory storage medium for image motion compensation.
Prior art was found for the claims as follows: 
Lee et al. (US 2017/0332099 A1) (hereinafter Lee) 
Wahadaniah et al. (US 2013/0107964 A1) (hereinafter Wahadaniah)

Regarding claim 1, and similarly claims 2 & 4, Lee discloses a video processing method comprising:
dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques];
determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit [Paragraph [0129]-[0131], Fig. 8, Determining Collocated block 240, as specific neighboring block to current block 238 in collocated picture 234, referring to collocated reference picture 236 as reference image same as co-located reference image];
dividing the one coding unit into several sub-blocks each being an 8x8 image block [Paragraph [0050], [0103]-[0105], [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks, wherein 8x8 sub-CUs are referred to in 16x16 CUs]; 
determining a related reference block of one sub-block of the plurality of sub-blocks in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block];
determining a scaling of the motion vector of the related reference block [Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs] according to: 
a distance between a reference image pointed to by the motion vector of the related reference block and the co-located reference image of the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Current temporal distance, as temporal distance between current reference picture, as a reference image pointed to by TMVP 242 as motion vector of the related reference block and co-located reference image], and 
a distance between the reference image of the one sub-block and the current image containing the one coding unit [Paragraph [0128]-[0134], Fig. 8B, Collocated temporal distance, as temporal distance between collocated reference picture and collocated picture, as image containing one or more coding units]; 
scaling the motion vector of the related reference block [Paragraph [0131]-[0134], [0148] & [0243]-[0250], Motion vector scaling of sub-PUs within CU]; and 
performing prediction for the one sub-block according to the motion vector of the related reference block after being scaled [Paragraph [0131]-[0134], [0148] & [0243]-[0250], TMVP candidates subjected to motion vector scaling to produce TMVP candidate 242 based on POC differences, wherein TMVP candidate 242 is then used for prediction]; and 
Finally Wahadaniah teaches in response to determining, according to sequence parameter set (SPS), that a motion vector of the related reference block points to a short-term reference image; determining a scaling factor of the motion vector of the related reference block  according to: a distance between a reference image pointed to by the motion vector of the related reference block and the co-located reference image of the one coding unit, and a distance between the reference image of the one sub-block and the current image containing the one coding unit; scaling the motion vector of the related reference sub-block block using the scaling factor [Paragraph [0102], [0118], [0142]-[0148] & [0277]-[0278], Fig. 15A, If both reference pictures are short-term ones, the candidate motion vector is scaled according to a ratio, as scaling factor, of a temporal distance from the reference picture for the current block to the current picture with respect to a temporal distance from the reference picture for the neighboring block to the current picture, when each of the reference picture for the current block and the reference picture for the neighboring block is determined to be a short-term reference picture, wherein classification of reference picture as short-term is written in sequence header, or sequence parameter set]; and 
in response to determining, according to SPS, that the motion vector of the related reference block points to a long-term reference image, performing prediction for the one sub-block according to the motion vector of the related reference block [Paragraph [0102]-[0103], [0142]-[0148] & [0277]-[0278], Fig. 15A, Scaling of a motion vector is skipped when both the two reference pictures are long-term reference pictures, thus used for prediction without scaling, wherein classification of reference picture as long-term is written in sequence header, or sequence parameter set].

However, neither Lee nor Wahadaniah teach or suggest a motion vector of the related reference block points to a short-term reference image and a reference image of the one sub-block is a short-term reference image; and the motion vector of the related reference block points to a long-term reference image and the reference image of the one sub-block is a long-term reference image. 

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, there is not strong motivation or reasoning to combine the references to arrive at the claimed invention.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487